DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4 6-18, 20-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-4, 6-18, 20-30 (renumbered 1-28), in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“determining, based on the reflection of light from the lens, a set of features characterizing the lens, comprising: determining a geometry of the reflection of light from the lens; and determining one or more features characterizing the lens based on the geometry of the reflection of the light from the lens; and determining an identity of a corresponding user based at least in part on the set of features characterizing the lens.” In claims 1-4, 6-18 and 20-29.
And 
“wherein the set of features characterize properties of the lens comprising one or more of: a spherical power of the lens, a cylindrical power of the lens, a cylindrical angle of the lens, a coating of the lens, a tint of the lens, a curvature of an inner surface of the lens, and a curvature of an outer surface of the lens; and determining an identity of a corresponding user based at least in part on the set of features characterizing the lens.” In claim 30.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.